In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-203V
                                   Filed: December 22, 2015
                                          Unpublished

****************************
PEGGY LAFON,                             *
                                         *
                     Petitioner,         *     Damages Decision Based on Proffer;
                                         *     Influenza;
                                         *     Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                      *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Ronald Homer, Conway, Homer & Chin-Caplan, PC, Boston, MA, for petitioner.
Adriana Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On March 2, 2015, Petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury related to
vaccine administration (“SIRVA”) following receipt of her October 9, 2013 influenza
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On April 27, 2015, a ruling on entitlement was issued, finding petitioner entitled to
compensation for a SIRVA. On December 21, 2015, respondent filed a proffer on
award of compensation [“Proffer”] indicating petitioner should be awarded $115,000.00.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $115,000.00 in the form of a check payable to
petitioner, Peggy Lafon. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

PEGGY LAFON,

                          Petitioner,

       v.
                                                               No. 15-203
SECRETARY OF HEALTH AND                                        Chief Special Master Dorsey
HUMAN SERVICES,                                                ECF

                          Respondent.

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.      Compensation for Vaccine Injury-Related Items

        On April 27, 2015, respondent filed a Rule 4(c) Report conceding that petitioner was

entitled to vaccine compensation for her Shoulder Injury Related to Vaccine Administration

(“SIRVA”) injury. Respondent proffers that based on the evidence of record, petitioner should

be awarded $115,000.00. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a)(1); 15(a)(3)(A); and 15(a)(4).

Petitioner agrees.

II.     Form of the Award

        Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment as described below, and requests that the special master’s decision

and the Court’s judgment award the following: 1

            A. A lump sum payment of $115,000.00 in the form of a check payable to petitioner,
               Peggy Lafon. This amount accounts for all elements of compensation under 42
               U.S.C. § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.
1
  Should petitioner die prior to entry of judgment, respondent reserves the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future pain and suffering, and
future lost wages.

                                                         1
                                Respectfully submitted,

                                BENJAMIN C. MIZER
                                Principal Deputy Assistant Attorney General

                                RUPA BHATTACHARYYA
                                Director
                                Torts Branch, Civil Division

                                VINCENT J. MATANOSKI
                                Deputy Director
                                Torts Branch, Civil Division

                                LINDA RENZI
                                Senior Trial Counsel
                                Torts Branch, Civil Division

                                /s/ Adriana Teitel
                                ADRIANA TEITEL
                                Trial Attorney
                                Torts Branch, Civil Division
                                U.S. Department of Justice
                                P.O. Box 146
                                Benjamin Franklin Station
                                Washington, D.C. 20044-0146
                                Phone: (202) 616-3677

Dated: December 21, 2015.




                            2